FOR IMMEDIATE RELEASE CONTACT:Christopher D. Morris April 30, 2009 Executive Vice President 3:05 p.m. Central Time Chief Financial Officer (972) 258-4525 CEC ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE FIRST QUARTER OF FISCAL 2009; REVISES PREVIOUSLY SCHEDULED DATE FOR INVESTOR CONFERENCE CALL IRVING, TEXAS - CEC Entertainment, Inc. (NYSE: CEC) today reported net earnings of $34.1 million for the first quarter ended March 29, 2009, compared to net earnings of $32.9 million in the first quarter of2008. Diluted earnings per share increased to $1.48 for the first quarter of 2009, compared to $1.24 in the first quarter of 2008. Total quarterly revenues increased 1.2% to $248.1 million during the first quarter of 2009 from total quarterly revenues of $245.2 million in the first quarter of 2008.Comparable store sales for the first quarter of 2009 declined 0.1%. In accordance with new accounting guidance, FSP EITF 03-6-1, which became effective during the first quarter of 2009, the Company now reflects EPS results under what is called the “two-class” EPS method.This new method has the result of increasing the dilutive impact from unvested restricted stock.The Company’s unvested restricted stock grants include a non-forfeitable right to receive cash dividends, whether paid or not.This new guidance causes the unvested restricted stock to be considered a “participating security” and as a result, basic and diluted EPS results reflect greater dilution.The impact of adopting this new guidance caused diluted EPS to be $0.04 lower than what would have been reported absent this new guidance.Furthermore, the transition provisions of this new accounting guidance require retrospective adjustment of prior-period EPS data.A table reconciling the previously reported prior-period EPS data with the adjusted EPS data has been provided within this earnings release. Michael Magusiak, President and Chief Executive Officer, stated that, “We are obviously pleased with the results for the first quarter of 2009.We have decided to delay our scheduled conference call until 7:00am (CST), Friday, May 1, 2009. We believe that this will better afford management the time to assess our business outlook given the swine flu outbreak in the country and its potential implications to our business.” The Company intends to issue a press release prior to its conference call tomorrow morning discussing its business outlook for 2009. Revised Schedule for First Quarter 2009 Conference Call: The Company will host a conference call Friday, May 1, 2009, at 7:00 a.m. Central Time to discuss its first quarter 2009 financial results and outlook for the remainder of the year. A live webcast of the call (listen only) can be accessed through the Company's website, www.chuckecheese.com.
